EXHIBIT 10.3

 

FORM OF SPECIAL PERFORMANCE STOCK UNITS

GRANT NOTICE [2012]

  

[FHN logo]

             Special Performance Stock Units

[name]

You have been granted special Performance Stock Units (PSUs) of First Horizon
National Corporation as follows:

 

GRANT DATE:

          GOVERNING PLAN:       Equity Compensation Plan     

NUMBER OF PSUs

GRANTED:

  

_________ units

    


 

PERFORMANCE


PERIOD:

  


  

  

5-year period ending on the Vesting

Date

    

GRANT DATE STOCK

PRICE:

   $ _____ per share        VESTING DATE:       [5th anniversary of Grant Date]
    

This PSU award is granted under the Governing Plan specified above, and is
governed by the terms and conditions of that Plan and by policies, practices,
and procedures (“Procedures”) of the Compensation Committee (that administers
the Plan) that are in effect during the performance and vesting periods. This is
a Section 10 Award under the Plan. This award is subject to the terms and
restrictions of FHNC’s stock ownership guidelines and Compensation Recovery
Policy (“Policy”) as in effect during the vesting period.

PSUs are not shares of stock and are not transferable. Each PSU that vests will
result in one share of FHNC common stock being issued to you, subject to
withholding for taxes, as provided in Exhibit A. Subject to provisions of the
Governing Plan, the Committee may choose to pay all or a portion of vested PSUs
in cash, based on the fair market value of vested shares on the Vesting Date.

PSUs that have not been forfeited prior to the Vesting Date will have
“performed” if either performance goal for this award is achieved during the
Performance Period, all as set forth in Exhibit A to this Notice. Performance
for this award in Exhibit A is based on achievement of either a specified stock
price, or a specified total shareholder return, during the Performance Period.
PSUs that do not perform by the Vesting Date automatically are forfeited on the
Vesting Date.

This PSU award also is subject to possible reduction or forfeiture in advance of
vesting in accordance with the Governing Plan, the Procedures, and the Policy.
As of the Grant Date, the Procedures provide (among other things) that:
(a) forfeiture generally will occur immediately upon termination of employment —
you must remain continuously employed by FHNC or one of its subsidiaries through
the close of business on the vesting date; but (b) if your termination of
employment occurs because of your death or permanent disability, the PSUs will
be partially forfeited in proportion to the part of the Performance Period
during which you are not employed, as determined by the Committee. The reduced
PSUs will vest or not vest based on achievement of performance goals over the
entire Performance Period.

If a Change in Control (as defined in the Governing Plan) occurs, this PSU award
is subject to reduction as provided in Exhibit A. Following a Change in Control,
if you experience a Qualifying Termination of your employment the portion of
this award then outstanding will vest and be paid as provided in the Governing
Plan.

Currently the Plan and Policy provide for forfeiture of PSUs or recovery of PSU
proceeds if you engage in certain types of misconduct or if reported data which
impacts performance is materially false or misleading and you are substantially
responsible for its accuracy.

This PSU award will be forfeited, or if already vested you must pay in cash to
FHNC the gross pre-tax value of the award measured at vesting, if during the
restriction period applicable to this award you, acting on your own behalf or
acting on behalf of or in concert with any other person or entity, in any manner
directly or indirectly: (i) compete with, or become an officer, employee,
director, agent, advisor, consultant, or more-than-5% owner of any competitor
of, FHNC or any of its subsidiaries; (ii) disparage or embarrass FHNC or any of
its subsidiaries, policies, practices, products, officers, directors, or
employees in any manner whatsoever; (iii) disclose to anyone any confidential,
proprietary, or other non-public information concerning FHNC, any of its
subsidiaries, or any of their customers, officers, directors, or employees; or
(iv) solicit, hire, or encourage any person who is then an employee or customer
of FHNC or any and all of its subsidiaries or affiliates to leave the employment
of, or to end, diminish, or move any of his, her, or its accounts or
relationships with, FHNC or any and all of its subsidiaries or affiliates. The
restriction period for this award begins on the Grant Date and ends on the
second anniversary of the Vesting Date. By accepting this PSU award, you
acknowledge that FHNC may reduce or offset other amounts owed to you, including
but not limited to wages or commissions owed, among other things, to satisfy any
repayment obligation.



--------------------------------------------------------------------------------

Your PSUs will accrue cash dividend equivalents, to the extent cash dividends
are paid on common shares prior to vesting. From the Grant Date until the
Vesting Date, dividend equivalents accumulate (without interest) as if each PSU
were an outstanding share. To the extent that PSUs vest, the accumulated
dividend equivalents associated with vested PSUs will be paid in cash at vesting
or in the next payroll cycle. Dividend equivalents associated with forfeited
PSUs likewise are forfeited. Stock splits and stock dividends will result in a
proportionate adjustment to the number of PSUs as provided in the Plan and
Procedures.

Vesting is a taxable event for you. Your withholding and other taxes will depend
upon FHNC’s stock value on the vesting date and the amount of dividend
equivalents paid to you. As of the Grant Date, the Committee’s Procedures
provide that FHNC will withhold shares and cash at vesting in the amount
necessary to cover your required withholding taxes; however, the Procedures may
be changed at any time. You are not permitted to make any election in accordance
with Section 83(b) of the Internal Revenue Code of 1986, as amended, to include
in your gross income for federal income tax purposes the value of the PSUs this
year. If you make a Section 83(b) election, it will result in the forfeiture of
your PSUs.

Questions about your PSU award?

Important information concerning the Governing Plan and this PSU award is
contained in a prospectus. Copies of the current prospectus (including all
applicable supplements) are delivered separately, and you may request a copy of
the Plan or prospectus at any time. If you have questions about your PSU grant
or need a copy of the Governing Plan, the related prospectus, or the Committee’s
current administrative procedures, contact Fidelity Investment’s Executive
Relationship Officer at             . For all your personal stock incentive
information, you may view your award and other information on Fidelity’s website
at www.NetBenefits.com.

[Managing Your Money Logo]